Title: From George Washington to Robert Dinwiddie, 10 December 1756
From: Washington, George
To: Dinwiddie, Robert



[Fort Loudoun, 10 December 1756]
To The Honble Robert Dinwiddie Esquire Governor of Virginia.Honble Sir,

Capt. Mercer returned the 7th with sixteen of the Deserters; the other two escaped his diligence. They confirm the suspicion of Mr McCarty’s villany, by confessing, he had inveigled them with promises of protection, rewards, and good usage! and a deep-laid plan was concerted for accomplishing his base designs, binding each individual with an oath to follow him; to stand true to each other in case of being pursued; to kill the officer who attempted the command: and in case of a separation, private instructions to repair to McCarty, or some of his friends, who were to receive and entertain them. These proceedings & the within depositions must convince your Honor, how dangerous a person of Mr McCarty’s principles must be to the peace & quiet of Society.
The Soldiers surrendered to Capt. Mercer upon promise of pardon: and as they seem sorry for their Behaviour, assuring all duty and obedience for the future; I thought it most expedient

to forgive them; knowing we have no law at present to punish them; and believing the poor ignorant fellows less culpable than their Seducer. I hope your Honor will therefore approve of my measures in this matter.
Before this reaches your Honor, I imagine you will have received Capt. John McNeil’s, relative to the Servants recruited in Augusta—I desired him to transmit the valuation of them, according to your Honors directions, fully authenticated, in order to receive the money. Capt. McNeils distance from me deprived me of the opportunity of certifying the accompts; and to prevent loss of time, expence and trouble, I ordered him to take this method; which I hope will not be disagreeable to your Honor.
Upon receiving your Honors & the Councils resolve to make Fort Cumberland tenable, I wrote to Lt Colonel Stephen to set immediately about it; but the want of tools for three parts of the men there, will prevent its progress. At Alexandria I gave orders to purchase a quantity; and Colonel Carlyle had gone to Annapolis for that purpose; so I look daily for the Tools.
The demand upon us at this time. for money is very great, buying provision &c. We have almost exhausted the last sum received; and must be under the necessity of applying to your Honor for another supply in a little time. We long much for the arrival of the Soldiers Clothing. The weather very severe, the Service hard, and men naked—are motives too strong for their accepting the specious promises of McCarty and others. I am Honble Sir, Yours &c.

G:W.
Fort Loudon, Dec. 10th 1756.   

